Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 01/21/2022. Claims 43-53 are currently pending. Claims 1-42 are canceled and claims 51-53 are added new per applicant’s request.

Response to Amendment/Remarks
Applicant's amendment is sufficient to overcome previous rejections and application is in condition for allowance.

Claim Interpretation – 35 USC 101
35 U.S.C. 101 reads as follows:


	Claims 43-53 are patent eligible under 35 U.S.C. 101 because the limitations 
	“(a) rotating and translating a logging tool in the wellbore, the logging tool including first and second axially spaced ultrasonic sensors; (b) causing the first and second ultrasonic sensors to measure corresponding first and second raw measurement logs while rotating and translating in (a)” 
	in a representative independent claim 1 is interpreted as additional elements showing integration into a practical application at step 2A prong-2 test although the recited limitations are well understood, routine and conventional elements in the art at step 2B test and the remaining limitations recite abstract idea. (See MPEP 2106.04(d) regarding additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application.)

Allowable Subject Matter
	Claims 43-53 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 43 and 47, the closest prior art of record, Meyer (US 5581024 A), hereinafter ‘Meyer’ and Nakamura (JP 3372572 B2), hereinafter ‘Nakamura’, either singularly or in combination, fail to anticipate or render obvious limitations
	“each measurement log including a two-dimensional image of ultrasonic measurements versus a number of tool rotations and wellbore azimuth, the two-dimensional image including a plurality of azimuthal scan lines” and “said processing 

Meyer discloses
	A method for logging a wellbore, the method comprising: (Methods, MWD sensors, sensor, drilling environment, data intensive, combination logging methods [col 3 line 13-23])
	(a) rotating and translating a logging tool in the wellbore, the logging tool including first and second axially spaced ultrasonic sensors; (The downhole subassembly 20 is suspended within borehole 14 by the drill string 16, rotated [col 9 line 48-53], movement of the subassembly within the borehole [col 4 line 64], The sensors are preferably axially spaced within a downhole subassembly [col 1 line 11-12, Fig. 2])
	(b) causing the first and second ultrasonic sensors to measure corresponding first and second raw measurement logs while rotating and translating in (a); (multiple sensor responses, measurements which are made while drilling a borehole [col 1 line 26-32])
	(c) processing the first and second raw measurement logs to enhance formation features and generate corresponding first and second enhanced logs, (processing to obtain the combination logs of multiple parameters of interest [col 2 line 31-32], all excursions of curve 150 will be displaced from corresponding excursions on curve 160 by a time differential ΔT [col 11 line 38-41], better 
	said processing including (ii) scaling to increase intensity variation of the formation features; (the amplitudes of the curves have been normalized at a value, normalization is only to illustrate the high degree of correlation [col 11 line 65 – col 12 line 2], The response is depicted as a curve 70 with a major excursion 74 induced possibly by a thin formation [col 12 line 53-54], Raw data from the sensor would be counting rate which would exhibit excursions as the formation parameters vary. Apparent formation porosity, computed from measured counting rate using a predetermined calibration relationship ‘i.e. the sensor response model’ between counting rate and porosity, is defined as the sensor response in "engineering” units [col 14 line 31 – 39])
	(d) identifying a first feature measured at a first time at a selected depth in the first enhanced log, the first feature measured at a second time at the selected depth in the second enhanced log, and a third feature measured at a third time at a subsequent depth in one of the first and second enhanced logs; (sensor responses of MWD systems are initially measured as a function of time, The response, ri of the first sensor array, The response qi of the second sensor, Excursions 167 and 165 correspond to the excursions 157 and 155 of curve 150, but occur at earlier times since the subassembly 20 is moving downhole during drilling and the second sensor "leads' the first sensor,  all excursions of curve 150 will be displaced from corresponding excursions on curve 160 by a time differential ΔT [col 11 line 13 – 41, Fig. 3B. 3C], time adjusted excursion curves are equivalent to the recited limitation; matching of vertical resolutions, depth shift, resolution match … response data in the depth domain [col 12 line 30 - col 13 lin3 33])
	(e) processing a difference between said first feature in the first enhanced log and said first feature in the second enhanced log to compute a correction factor; (cross correlation coefficient C(j), ri, qi  [col 11 line 42 – 33], showing difference between the first and second excursion curve)
	and (f) applying the correction factor to the third feature to correct a depth discrepancy and generate a corrected log of the wellbore. (by shifting curves, the curves are correlated [col 11 line 60 – col 12 line 29], the number of measurements N collected for correlation can be changed automatically [col 12 line 21-22]).
However, Meyer is silent regarding the above allowed limitations.

Nakamura discloses removing vibration noise which has sinusoidal curve shape (offset sound removes … vibration noise [0042, drawing 5], showing sinusoidal signal), but is silent regarding the above limitations.

Newly found reference, Mandal (B. Mandal and A. Quintero, “A new monocable circumferential acoustic scanner tool (Cast-M) for cased-hole and openhole applications”, SPWLA 51st Annual Logging Symposium held in Perth, Western Australia, June 19-23, 2010) discloses 2-D map representing impedance or thickness of equivalent to scan lines, and azimuth angle, but fails to explicitly disclose the above allowed limitations.

As per claim 51, closest part art of record, Meyer and Nakamura, either singularly or in combination, fail to anticipate or render obvious limitations 
	“(fi) computing an average tool speed from a difference between the second time and the first time and an axial distance between the first and second ultrasonic sensors,
	(fii) integrating the average tool speed over time to compute an integrated depth, and 
	(fiii) adjusting the integrated depth based on the selected depth and the subsequent depth” in combination with based claims.

Meyer discloses an incremental depth analysis considering the speed of the tool (logging speed [col 5 line 6], sensors be moving along the borehole at a velocity [col 6 line 9-10], incremental velocity Δv [col 12 line 8-11], should, however, a relatively long interval occur between trips of the bits, significant error is propagated using the incremental depth measurement technique. For vertical depth shifting and resolution matching purposes, the use of incremental depths rather than absolute depths has been found to be satisfactory [col 13 line 36-41]), but is silent regarding the above allowed limitations.
 
Other closest prior art of record, Mayes (US 20190310173 A1) discloses instantaneous relative velocity between the stage and the test tool (velocity sensor, an instantaneous 

As per claims 44-46, 48-50 and 52-53, claims are also allowed because base claims 43, 47 and 51 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865